Allowable Subject Matter                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: patentability resides, at least in part in the push-in terminal having a horizontal joining foot and a second bending line at the joint between the rear upstanding insertion leg and the horizontal joining foot; and at least one slit divides the rear upstanding insertion leg into at least two independent sections, each having a second U- shaped slit defining a rear pressing frame and a rear pressing spring finger having a free end and an opposite end integrally connected to the independent section, extends downward from a top edge of the rear upstanding insertion leg, and terminates at a position adjacent to the second bending line, wherein the first U-shaped slit and the  corresponding second U-shaped slit lie on the same insertion axis, the front pressing frame and the rear pressing frame that lie on the same insertion axis correspond to each other, and the free ends of the front pressing spring finger and the rear pressing spring finger extend slantingly toward an rear end of the insertion axis and are configured to abut against a conductor at a stripped end of an electric wire; an electrically conductive busbar in combination with the other limitations of the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon shows the present state of the art and is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833